 

Exhibit 10.5

 

EXECUTION COPY

 

BRIDGE SUBORDINATION AGREEMENT

 

BRIDGE SUBORDINATION AGREEMENT (this “Agreement”), dated as of January 14, 2005,
among S.A.C. CAPITAL ASSOCIATES, LLC, a limited liability company organized
under the laws of Anguilla, having its office at 72 Cummings Point Road,
Stamford, Connecticut 06902, in its capacity as agent (the “Agent”) for the
Lenders (as hereinafter defined), S.A.C. CAPITAL ASSOCIATES, LLC (“SAC”), GMM
CAPITAL, LLC (“GMM”), GOLDFARB CAPITAL PARTNERS LLC (“Goldfarb”), Charles
Phillips, individually (“Phillips”), Eli Wachtel, individually (“Wachtel”) WLSS
CAPITAL PARTNERS, LLC (“WLSS”), SMITHFIELD FIDUCIARY, LLC (“Smithfield”), D.B.
ZWIRN SPECIAL OPPORTUNITIES FUND, L.P. (“Zwirn LP”), D.B. ZWIRN SPECIAL
OPPORTUNITIES FUND, LTD (“Zwirn Ltd”), RIVERVIEW GROUP, LLC (“Riverview” and,
collectively with SAC, GMM, Goldfarb, Phillips, Wachtel, WLSS, Smithfield, Zwirn
LP and Zwirn Ltd, the “Buyers”), The Bank of New York, in its capacity as
trustee (the “Trustee”) and as collateral agent (the “Collateral Agent”) under
the Indenture referred to below, for each of the Holders (collectively with the
Buyers, the Trustee and the Holders, the “Subordinating Creditors”) and THE WET
SEAL, INC., a Delaware corporation having its office at 26972 Burbank, Foothill
Ranch, California 92610 (the “Borrower”).

 

WHEREAS, pursuant to a Credit Agreement dated as of November 9, 2004 (as amended
and in effect from time to time, including any replacement agreement therefor,
the “Credit Agreement”), among the financial institutions party thereto (the
“Lenders”), the Agent, in its capacity as administrative agent and collateral
agent thereunder, the Borrower, The Wet Seal Retail, Inc. (“Wet Seal Retail”),
Wet Seal Catalog, Inc. (“Wet Seal Catalog”), and Wet Seal GC, Inc. (“Facility
Guarantor” and, collectively with Borrower, Wet Seal Retail and Wet Seal
Catalog, the “Companies” and, each individually, a “Company”), the Lenders
agreed to make a term loan (the “Loan”) and otherwise to extend credit to the
Companies; and

 

WHEREAS, the Agent, the Working Capital Agent and the Companies entered into
that certain Working Capital Intercreditor Agreement, dated as of November 9,
2004 (as amended and in effect from time to time, the “Working Capital
Intercreditor Agreement”); and

 

WHEREAS, the Borrower has authorized a new series of Securities (as defined
below) of the Borrower, which Securities shall be convertible into the
Borrower’s Class A Common Stock, $0.10 par value per share, in accordance with
the terms of such Securities, and shall be issued pursuant to the provisions of
the Indenture, dated as of the date hereof, by and between the Borrower, as
issuer, and The Bank of New York, as trustee and as collateral agent (as amended
and in effect from time to time, the “Indenture”); and

 



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the Buyers entered into that certain Amended and
Restated Securities Purchase Agreement, dated as of December 13, 2004 (as
amended and in effect from time to time, the “Amended Securities Purchase
Agreement”), to purchase such Securities and certain warrants of the Borrower,
which Amended Securities Purchase Agreement amends and restates that certain
Securities Purchase Agreement, dated as of November 9, 2004, by and among the
Borrower and certain Buyers named therein; and

 

WHEREAS, the Borrower, SAC and the Working Capital Agent entered into that
certain Subordination Agreement, dated as of November 9, 2004 (the “Original
Subordination Agreement”); and

 

WHEREAS, in order to induce the Lenders to extend the maturity of the Loan to
the Companies pursuant to the Credit Agreement, the Borrower, the Trustee, for
itself and on behalf of the Holders, the Collateral Agent, for itself and on
behalf of the Holders, and each of the other Subordinating Creditors have agreed
to enter into this Agreement with the Agent;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. Definitions. Terms not otherwise defined herein have the same respective
meanings given to them in the Credit Agreement. In addition, the following terms
shall have the following meanings:

 

Bankruptcy Code. The provisions of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder or any state insolvency, debtor relief or
assignment for the benefit of creditor law.

 

Closing Date. Shall have the meaning provided for such term in the Amended
Securities Purchase Agreement.

 

Holder. Has the meaning provided for such term in the Indenture as of the date
hereof.

 

Lien. With respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.

 

Person. Any natural person, corporation, general or limited partnership, limited
liability company, firm, trust, association, government, governmental agency or
other entity, whether acting in an individual, fiduciary or other capacity.

 

-2-



--------------------------------------------------------------------------------

Proceeding. Any voluntary or involuntary insolvency, bankruptcy, receivership,
custodianship, liquidation, dissolution, reorganization, assignment for the
benefit of creditors, appointment of a custodian, receiver, trustee or other
officer with similar powers or any other proceeding for the liquidation,
dissolution or other winding up of a Person.

 

Securities. Shall mean, collectively, (i) such “Notes” purchased under the
Amended Securities Purchase Agreement and substantially in the form attached as
Exhibit A to the Amended Securities Purchase Agreement as in effect on the date
hereof, and issued pursuant to the Indenture and (ii) such “Notes” referred to
under and in the Amended Registration Rights Agreement (as defined in the
Amended Securities Purchase Agreement).

 

Senior Debt. All principal, interest, fees, charges, costs, damages, enforcement
expenses (including legal fees and disbursements), collateral protection
expenses, redemption conversion payments and other reimbursement or indemnity
obligations created or evidenced by the Credit Agreement or any of the other
Loan Documents or any prior, concurrent, or subsequent notes, instruments or
agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto in favor of the Agent or any of the Lenders. Senior
Debt shall expressly include any and all interest accruing or out of pocket
costs or expenses incurred after the date of any filing by or against the
Borrower or any other Company of any petition under the federal Bankruptcy Code
or any other bankruptcy, insolvency or reorganization act regardless of whether
the Agent’s or any Lender’s claim therefor is allowed or allowable in the case
or proceeding relating thereto.

 

Subordinated Agreement. Collectively, (i) the Amended Securities Purchase
Agreement, (ii) each of the Securities, (iii) the Indenture, together with all
Exhibits and Schedules attached thereto and (iv) all “Security Documents” (as
defined in the Indenture) executed in connection therewith, as each such
agreement, document or instrument may be amended, restated or otherwise modified
with the consent of the Agent as provided herein and in effect from time to
time.

 

Subordinated Debt. All principal, interest, fees, costs, enforcement expenses
(including legal fees and disbursements), collateral protection expenses and
other reimbursement and indemnity obligations created or evidenced by the
Subordinated Agreement or any prior, concurrent or subsequent notes, instruments
or agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto in favor of any Subordinating Creditor and the
Collateral Agent but excluding Trustee Claims.

 

Subordinated Debt Actionable Default. Collectively, means:

 

(i) the failure of the applicable Registration Statement (as defined in the
Registration Rights Agreement as in effect on the date hereof) required to be
filed pursuant to the Registration Rights Agreement (as defined in the Amended
Securities

 

-3-



--------------------------------------------------------------------------------

Purchase Agreement as in effect on the date hereof (hereinafter, the
“Registration Rights Agreement”) to be declared effective by the SEC on or prior
to the date that is 60 days after the applicable Effectiveness Deadline (as
defined in the Registration Rights Agreement), or, while the applicable
Registration Statement is required to be maintained effective pursuant to the
terms of the Registration Rights Agreement, the effectiveness of the applicable
Registration Statement lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to any holder of the Securities for
sale of all of such holder’s Registrable Securities (as defined in the
Registration Rights Agreement) in accordance with the terms of the Registration
Rights Agreement, and such lapse or unavailability continues for a period of 10
consecutive days or for more than an aggregate of 30 days in any 365-day period
(other than days during an Allowable Grace Period (as defined in the
Registration Rights Agreement));

 

(ii) the suspension from trading or failure of the Common Stock (as defined in
each of the Securities) to be listed on an Eligible Market (as defined in each
of the Securities) for a period of five (5) consecutive Trading Days (as defined
in the Indenture) or for more than an aggregate of ten (10) Trading Days in any
365-day period;

 

(iii) the Borrower’s (A) failure to cure a Conversion Failure (as defined in the
Securities) by delivery of the required number of shares of Common Stock (as
defined in the Securities) within ten (10) Business Days (as defined in the
Securities) after the applicable Conversion Date (as defined in the Securities)
or (B) notice, written or oral, to any holder of the Securities, including by
way of public announcement or through any of its agents, at any time, of its
intention not to comply with a request for conversion of any Securities into
shares of Common Stock (as defined in the Securities) that is tendered in
accordance with the provisions of the Securities;

 

(iv) at any time following the tenth consecutive Business Day (as defined in the
Securities) that the Holder’s Authorized Share Allocation (as defined in the
Securities) is less than the number of shares of Common Stock (as defined in the
Securities) that the Holder would be entitled to receive upon a conversion of
the full Conversion Amount (as defined in the Securities) of the Securities
(without regard to any limitations on conversion set forth in Section 3(d) of
each of the Securities); and

 

(v) the Company’s failure to pay, on the date which is the seventh anniversary
after the date of issuance of such Securities, principal and interest on the
Subordinated Debt in full in cash.

 

Subordinated Debt Fees. Collectively (i) reasonable and documented fees and
expenses of Schulte Roth & Zabel LLP, counsel to SAC, in connection with its
representation of SAC in connection with the Subordinated Documents, except for
fees and expenses of any consultants hired by Schulte Roth & Zabel LLP, (ii)
reasonable and documented fees and expenses of consultants engaged by SAC in
connection with the Subordinated Documents in an amount not to exceed $100,000
in the aggregate in any calendar year, (iii) reasonable and documented
out-of-pocket fees and expenses of SAC in connection with the execution of the
Subordinated Agreement in an amount not to

 

-4-



--------------------------------------------------------------------------------

exceed $250,000, (iv) reasonable and documented out-of-pocket fees and expenses
of SAC in connection with the closing of the Subordinated Agreement, which
together with amounts expended pursuant to clause (iii) above shall not to
exceed $750,000 in the aggregate, and (v) any Registration Delay Payments (as
defined in the Registration Rights Agreement as in effect on the date hereof)
required to be paid pursuant to Section 2(f) of the Registration Rights
Agreement as in effect as of the date hereof plus any amounts required to be
paid as a result of a Conversion Failure (as defined in each Note as in effect
on the date hereof) pursuant to Section 3(c)(ii) of each Note as in effect as of
the date hereof plus any amounts required to be paid as a result of a failure to
timely exercise the Warrants as set forth in Section 1(c) of each Warrant as of
the date hereof in an amount not to exceed $250,000 in the aggregate in any
calendar year. Any “Subordinated Debt Fee” (as defined in the Original
Subordination Agreement) paid pursuant to the terms of the Original
Subordination Agreement shall reduce, dollar for dollar, the Subordinated Debt
Fee permitted to be paid hereunder.

 

Subordinated Documents. Collectively, the Subordinated Agreement, any promissory
notes executed in connection therewith, any other Transaction Documents (other
than the Warrants, Warrant Agreements and the Registration Rights Agreement)
(each as defined in the Amended Securities Purchase Agreement as in effect on
the date hereof) and any and all guaranties and security interests, mortgages
and other liens directly or indirectly guarantying or securing any of the
Subordinated Debt, and any and all other documents or instruments evidencing or
further guarantying or securing directly or indirectly any of the Subordinated
Debt, whether now existing or hereafter created.

 

Trustee Claims. Collectively, all fees, costs and enforcement expenses
(including legal fees and disbursements), collateral protection expenses and
other reimbursement and indemnity obligations owing to the Trustee and the
Collateral Agent (or any predecessor or successor Trustee or Collateral Agent
and not a Holder), which include, without limitation, all amounts owing to the
Trustee and the Collateral Agent under Section 6.08 of the Indenture and under
any comparable section of the other Subordinated Documents.

 

Trustee Priority Claims. Trustee Claims in an aggregate amount of up to $250,000
(but not including in such amount any fees and expenses in connection with the
closing of the transactions contemplated hereby).

 

Trustee Subordinated Claims. Trustee Claims other than Trustee Priority Claims.

 

Working Capital Agent. Fleet Retail Group, Inc., in its capacity as agent for
the lenders under the Working Capital Subordination Agreement.

 

Working Capital Subordination Agreement. The Amended and Restated Subordination
Agreement, dated as of January 14, 2005, among the Working Capital Agent, the
Buyers, the Trustee, the Collateral Agent and the Borrower (as amended, restated
or otherwise modified and in effect from time to time).

 

-5-



--------------------------------------------------------------------------------

2. General. The Subordinated Debt and, to the extent providing for the payment
of Subordinated Debt, any and all Subordinated Documents have been and continue
to be and, pursuant to the terms of this Agreement, hereby are subordinated and
the payment thereof is deferred until the full and final payment in cash of the
Senior Debt, whether now or hereafter incurred or owed by the Companies. The
Borrower shall not be permitted to pay, and the Trustee, the Collateral Agent
and each Subordinating Creditor shall not be permitted to receive, any cash
payment in respect of the Subordinated Debt until the Senior Debt has been
finally paid in full in cash (other than the Subordinated Debt Fees).

 

3. Enforcement.

 

(a) The Collateral Agent and the Subordinating Creditors will not take or omit
to take any action or assert any claim in respect of the Subordinated Debt or
otherwise which is inconsistent with the provisions of this Agreement. Without
limiting the foregoing and except to the extent (but only to such extent) that
the commencement of a legal action may be required to toll the running of any
applicable statute of limitation, until the Senior Debt has been paid in full in
cash, the Collateral Agent and Subordinating Creditors will not assert, collect
or enforce the Subordinated Debt or any part thereof or take any action to
foreclose or realize upon the Subordinated Debt or any part thereof or enforce
any of the Subordinated Documents in respect of any Subordinated Debt, and the
Trustee and the Collateral Agent will not take any actions to assert or attempt
to enforce or avail themselves of any Liens or foreclose on or realize upon any
Collateral in respect of the Trustee Claims until the earlier to occur of the
following:

 

(i) the commencement of an enforcement action with respect to a material portion
of the Collateral securing the Senior Debt; or

 

(ii) the passage of 180 days from the delivery of written notice from the
Trustee), the Collateral Agent or each other Subordinating Creditor to the Agent
pursuant to which the Trustee, the Collateral Agent or each other Subordinating
Creditor notifies the Agent, in reasonable detail, of the occurrence of a
Subordinated Debt Actionable Default to the extent that the default or
occurrence described therein shall not have been cured or waived within such 180
day period, provided that the Trustee, the Collateral Agent and each other
Subordinating Creditor shall have given at least 10 days written notice to the
Agent of the Trustee’s, the Collateral Agent’s and each other Subordinating
Creditor’s intention to take such enforcement action (which notice may be given
during such 180 day period).

 

(b) In addition, until the Senior Debt has been finally paid in full in cash,
the Trustee, the Collateral Agent and the Subordinating Creditors shall not have
any right of subrogation, reimbursement, restitution, contribution or indemnity
whatsoever in respect of the Subordinated Debt from any assets of the Borrower
or any other Company or any guarantor of or provider of collateral security for
the Senior Debt. The Collateral Agent

 

-6-



--------------------------------------------------------------------------------

and each Subordinating Creditor further waives any and all rights with respect
to marshalling.

 

(c) Notwithstanding Section 3(a) above, the right of the Trustee, the Collateral
Agent or any Subordinating Creditor to receive any Subordinated Debt Fees due
and owing to a Subordinating Creditor (other than the Trustee) on or after the
respective due dates for payment from any Company, or to institute suit against
any Company for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected by Section 3(a); provided, that the
Collateral Agent and such Subordinating Creditor shall not have the right to
institute any such suit against any Company for the enforcement of payment if
and to the extent that the surrender or prosecution thereof or the entry of
judgment therein would, under applicable law, result in the surrender,
impairment, waiver or loss of the Lien of the Agent and the Lenders upon any
property subject to such Lien or enforce any judgment in respect thereof against
any Collateral.

 

(d) Notwithstanding anything to the contrary contained in this Agreement, the
right of the Trustee or Collateral Agent to receive payments on account of
Trustee Claims due and owing to the Trustee or the Collateral Agent from any
Company, or to institute suit against any Company for the enforcement of any
such payment, shall not be impaired or affected by this Agreement; provided,
that the Trustee and the Collateral Agent shall not have the right to institute
any such suit against any Company for the enforcement of payment if and to the
extent that the surrender or prosecution thereof or the entry of judgment
therein would, under applicable law, result in the surrender, impairment, waiver
or loss of the Lien of the Agent and the Lenders upon any property subject to
such Lien or enforce any judgment in respect thereof against any Collateral.

 

4. Payments Held in Trust. Each Subordinating Creditor and the Collateral Agent
will hold in trust and immediately pay over to the Agent for the account of the
Lenders and the Agent, in the same form of payment received, with appropriate
endorsements, for application (a) to the Senior Debt, any cash amount that any
Company pays to such Subordinating Creditor or the Collateral Agent (in the case
of the Trustee or the Collateral Agent, to the extent such cash has not been
turned over to the Holders) on account of the Subordinated Debt, or (b) as
collateral for the Senior Debt, any other assets of the Borrower or any other
Company that such Subordinating Creditor or the Collateral Agent (in the case of
the Trustee or the Collateral Agent, to the extent such assets have not been
turned over to the Holders) may receive on account of the Subordinated Debt or,
for purposes of this clause (b), on account of Trustee Subordinated Claims to
the extent such assets constitute Collateral.

 

5. Defense to Enforcement. If the Collateral Agent or any Subordinating
Creditor, in contravention of the terms of this Agreement, shall commence,
prosecute or participate in any suit, action or proceeding against the Borrower,
then the Borrower may interpose as a defense or plea the making of this
Agreement, and the Agent or any Lender may intervene and interpose such defense
or plea in its name or in the name of the Borrower. If the Collateral Agent or
any Subordinating Creditor, in contravention of the terms of this Agreement,
shall attempt to collect any of the Subordinated Debt or Trustee

 

-7-



--------------------------------------------------------------------------------

Claims, as the case may be, or enforce any of the Subordinated Documents in
respect of the Subordinated Debt or Trustee Claims, as the case may be, then the
Agent, any Lender or the Borrower may, by virtue of this Agreement, restrain the
enforcement thereof in the name of the Agent or such Lender or in the name of
the Borrower. If the Collateral Agent or any Subordinating Creditor, in
contravention of the terms of this Agreement, obtains on account of the
Subordinated Debt or Trustee Subordinated Claims, as the case may be, any cash
or other assets of the Borrower or any Company as a result of any
administrative, legal or equitable actions, or otherwise, the Collateral Agent
or such Subordinating Creditor (in the case of the Trustee or the Collateral
Agent, to the extent such cash or other asset have not been turned over to the
Holders), agrees forthwith to pay, deliver and assign to the Agent, for the
account of the Lenders and the Agent, with appropriate endorsements, any such
cash for application to the Senior Debt and any such other assets as collateral
for the Senior Debt.

 

6. Bankruptcy, etc.

 

6.1. Payments relating to Subordinated Debt. At any meeting of creditors of the
Borrower or in the event of any case or proceeding, voluntary or involuntary,
for the distribution, division or application of all or part of the assets of
the Borrower or the proceeds thereof, whether such case or proceeding be for the
liquidation, dissolution or winding up of the Borrower or its business, a
receivership, insolvency or bankruptcy case or proceeding, an assignment for the
benefit of creditors or a proceeding by or against the Borrower for relief under
the federal Bankruptcy Code or any other bankruptcy, reorganization or
insolvency law or any other law relating to the relief of debtors, readjustment
of indebtedness, reorganization, arrangement, composition or extension or
marshalling of assets or otherwise, the Agent is hereby irrevocably authorized
at any such meeting or in any such proceeding to receive or collect for the
benefit of the Lenders and the Agent any cash or other assets of the Borrower
distributed, divided or applied by way of dividend or payment on account of any
Subordinated Debt, or any securities issued on account of any Subordinated Debt
(and, if such cash, other assets or securities are paid, distributed or issued
from Collateral, Subordinated Debt shall also include Trustee Subordinated
Claims), and apply such cash to or to hold such other assets or securities as
collateral for the Senior Debt, and to apply to the Senior Debt any cash
proceeds of any realization upon such other assets or securities that the Agent
in its discretion elects to effect, until all of the Senior Debt shall have been
paid in full in cash, rendering to the Collateral Agent and the Subordinating
Creditors any surplus to which the Collateral Agent and the Subordinating
Creditors are then entitled.

 

6.2. Securities by Plan of Reorganization or Readjustment.

 

Notwithstanding the foregoing provisions of §6.1, the Collateral Agent and the
Subordinating Creditors shall be entitled to receive and retain any securities
of the Borrower or any other corporation or other entity provided for by a plan
of reorganization or readjustment (i) the payment of which securities is

 

-8-



--------------------------------------------------------------------------------

subordinate, at least to the extent provided in this Agreement with respect to
Subordinated Debt, to the payment of all Senior Debt under any such plan of
reorganization or readjustment and (ii) all other terms of which are reasonably
acceptable to the Lenders and the Agent.

 

6.3. Subordinated Debt Voting Rights. At any such meeting of creditors or in the
event of any such case or proceeding, the Collateral Agent and the Subordinating
Creditors shall retain the right to vote and otherwise act with respect to the
Subordinated Debt and Trustee Claims (including, without limitation, the right
to vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension), provided that neither
the Collateral Agent nor any of the Subordinating Creditors shall vote with
respect to any such plan or take any other action in any way so as to contest
(i) the validity of any Senior Debt or any collateral therefor or guaranties
thereof, (ii) the relative rights and duties of any holders of any Senior Debt
established in any instruments or agreements creating or evidencing any of the
Senior Debt with respect to any of such collateral or guaranties or (iii) the
Collateral Agent’s and Subordinating Creditors’ obligations and agreements set
forth in this Agreement.

 

6.4. Liquidation, Dissolution, Bankruptcy. Except as otherwise specifically
permitted in this Agreement, until the Senior Debt shall have been finally paid
in full in cash, neither the Collateral Agent nor any Subordinating Creditor
shall assert, without the prior written consent of the Agent, any claim, motion,
objection or argument in respect of all or any part of the Senior Debt or the
Collateral securing such Senior Debt in such case or proceeding which could
otherwise be asserted or raised in connection with such case or proceeding by
the Collateral Agent or such Subordinating Creditor as a secured creditor of the
Borrower. Without limiting the generality of the foregoing, the Collateral Agent
and each Subordinating Creditor agrees that it will (i) not object to or oppose
(or support any other Person in objecting to or opposing) any sale or other
disposition of all or any part of the Collateral free and clear of Liens or
other claims of the Collateral Agent and the Subordinating Creditors in respect
of the Subordinated Debt or Trustee Claims (subject to the right of the Trustee
and the Collateral Agent to receive an amount not exceeding the Trustee Priority
Claims out of the Net Proceeds of such sale or other disposition of Collateral)
under Section 363 of the Bankruptcy Code or any other provision of the
Bankruptcy Code or any other law applicable to such case or proceeding if the
relevant Lenders have consented to such sale or disposition, (ii) not challenge
(or support any other Person in challenging) any use of cash collateral or
debtor-in-possession financing consented to or provided by any Lender (it being
agreed by the Collateral Agent and each Subordinating Creditor that such
debtor-in-possession financing shall be on such terms and conditions and in such
amounts as such Lenders, in their sole discretion, may decide and, in connection
therewith, any Company may grant to such participating Lenders (or any agent or
representative thereof) Liens upon all of the Collateral of such Company, which
Liens (A) shall secure payment of all Senior Debt whether such Senior Debt arose
prior to the commencement of such

 

-9-



--------------------------------------------------------------------------------

case or proceeding or at any time thereafter and all other financing provided by
any Lender during such case or proceeding (provided that, to the extent that
such Liens secure Senior Debt which arose prior to the commencement of such
Proceeding, such Liens shall also secure the Subordinated Debt and the Trustee
Claims, subject to the conditions and terms set forth herein) and (B) shall be
superior in priority to the liens and security interests, if any, in favor of
the Collateral Agent, for the benefit of the Holders, and any other
Subordinating Creditor on the Collateral of the Borrower on the same terms and
conditions as provided herein); provided, however that in connection with any
such use of cash collateral or debtor-in-possession financing, the Collateral
Agent, for the benefit of the Holders, or such other Subordinating Creditor
shall have received as adequate protection of their interests a replacement Lien
in post-petition assets of the Borrower which shall be junior and subordinate to
all Liens granted pursuant to such consent to use cash collateral or
debtor-in-possession financing with the same priorities afforded the Liens
granted to the Collateral Agent, for the benefit of the Holders, and the other
Subordinating Creditors pursuant to this Agreement, (iii) not assert (or support
any other Person in asserting) any right it may have to “adequate protection” of
its interest in any Collateral in any case or proceeding, (iv) turn over to the
Agent for the pro rata benefit of the Lenders any “adequate protection” of their
interest in any Collateral with respect to the Subordinated Debt and Trustee
Claims that they receive in any case or Proceeding for application to the Senior
Debt owed to the Lenders, and (v) not seek to have the automatic stay of Section
362 of the Bankruptcy Code lifted or modified with respect to any Collateral, to
appoint a trustee or examiner under Section 1104 of the Bankruptcy Code or to
convert or dismiss (or support any other Person in converting or dismissing)
such case or proceeding under Section 1112 of the Bankruptcy Code, in each case
without the prior written consent of the Agent; provided, that, in the case of
this clause (v), if the Lenders seek such aforementioned relief, the Collateral
Agent and the Subordinating Creditors hereby irrevocably consent thereto and
shall join in any such motion or application seeking such relief if requested by
the Agent. The Trustee, for each Holder, the Collateral Agent, for each Holder,
and each other Subordinating Creditor each waives any claim it may now or
hereafter have arising out of the election of the Lenders, in any case or
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code in respect of the Subordinated Debt and the
Trustee Claims. The Trustee (for each Holder) or the Collateral Agent (for each
Holder) and each other Subordinating Creditor shall be permitted to participate
on any creditor’s committee; provided, that the Trustee, the Collateral Agent,
such Subordinating Creditor or any other Person participating on such creditor’s
committee shall not directly or indirectly take any action or vote in any manner
that would be in violation of this Agreement or inconsistent with or result in a
breach of this Agreement. Other than as explicitly set forth above, the
Collateral Agent and each Subordinating Creditor shall be entitled to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the Collateral

 

-10-



--------------------------------------------------------------------------------

Agent or such Subordinating Creditor, as applicable, including without
limitation any claims secured by the Collateral, if any. In addition, the
Collateral Agent and each Subordinating Creditor shall be entitled to file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Borrower arising under either the
Bankruptcy Code or applicable non-bankruptcy law.

 

7. Lien Subordination. The Liens on the Collateral securing the Senior Debt, the
Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and any and all other documents and instruments evidencing or
creating the Senior Debt and all guaranties, mortgages, security agreements,
pledges and other collateral guarantying or securing the Senior Debt or any part
thereof shall be senior to the Liens on the Collateral securing the Subordinated
Debt and the Liens on the Collateral securing the Trustee Subordinated Claims
and all of the Subordinated Documents irrespective of the time of the execution,
delivery or issuance of any thereof or the filing or recording for perfection of
any thereof or the filing of any financing statement or continuation statement
relating to any thereof.

 

7.1. Further Assurances. The Collateral Agent and each Subordinating Creditor
hereby agrees, upon request of the Agent at any time and from time to time, to
execute such other documents or instruments as may be reasonably requested by
the Agent further to evidence of public record or otherwise the senior priority
of the Senior Debt as contemplated hereby.

 

7.2. Books and Records. The Collateral Agent and each Subordinating Creditor
further agrees to maintain on its books and records such notations as the Agent
may reasonably request to reflect the subordination contemplated hereby and to
perfect or preserve the rights of the Agent hereunder. A copy of this Agreement
may be filed as a financing statement in any Uniform Commercial Code recording
office.

 

7.3. Legend. Until the termination of this Agreement in accordance with Section
11 hereof, the Borrower and each Subordinating Creditor (other than the Trustee
and the Collateral Agent) will cause to be clearly, conspicuously and
prominently inserted on the face of each Subordinated Document, any guaranty of
any Subordinated Debt and any other negotiable Subordinated Debt Document (if
any), as well as any renews or replacements thereof, the following legend in
substantially the form hereof:

 

“This instrument and the rights and obligations evidenced hereby, the liens and
security interests securing the indebtedness and other obligations incurred or
arising under or evidenced by this instrument and the rights and obligations
evidenced hereby with respect to such liens are subordinate in the manner and to
the extent set forth in that certain Bridge Subordination Agreement (as the same
may be amended or otherwise modified from time to time pursuant to the terms
thereof, the “Bridge

 

-11-



--------------------------------------------------------------------------------

Subordination Agreement”), dated as of January 14, 2005 among The Bank of New
York, acting as trustee (the “Trustee”) and collateral agent (the “Collateral
Agent”) to the holders of the “Securities” (as defined in the Indenture, dated
as of January 14, 2005, among the Trustee and The Wet Seal, Inc.), certain other
holders of indebtedness identified on the signature pages thereto, THE WET SEAL,
INC., a Delaware corporation, (the “Lead Borrower”), and S.A.C. CAPITAL
ASSOCIATES, LLC, a limited liability company organized under the laws of
Anguilla, acting as agent, to the indebtedness and the liens and security
interests securing indebtedness (including interest) owed by the Companies
pursuant to that certain Bridge Credit Agreement dated as of November 9, 2004
(as the same may be amended or otherwise modified from time to time pursuant to
the terms thereof, the “Bridge Credit Agreement”) among the Lead Borrower, THE
WET SEAL RETAIL, INC., a Delaware corporation (“Wet Seal Retail”), WET SEAL
CATALOG, INC., a Delaware corporation (collectively, with Wet Seal Retail and
the Lead Borrower, the “Companies”), WET SEAL GC, INC., a Virginia corporation
(the “Facility Guarantor”), and S.A.C. CAPITAL ASSOCIATES, LLC, and the lenders
from time to time party thereto, and certain guarantees of the indebtedness
evidenced thereby, as such Bridge Credit Agreement and such guarantees have been
and hereafter may be amended, restated, supplemented or otherwise modified from
time to time as permitted under the Bridge Subordination Agreement and to the
liens and security interests securing indebtedness refinancing the indebtedness
under such agreements as permitted by the Bridge Subordination Agreement; and
each holder of this instrument, by its acceptance hereof, irrevocably agrees to
be bound by the provisions of the Bridge Subordination Agreement applicable to
the “Subordinating Creditors” (as such term is defined in the Bridge
Subordination Agreement), as if such holder were a Subordinating Creditor for
all purposes of the Bridge Subordination Agreement.”

 

7.4. Release of Guaranties and Collateral. Without limiting any of the rights of
the Agent or any Lender under the Credit Agreement, the other Loan Documents (as
defined in the Credit Agreement) or applicable law, in the event that, prior to
the termination of this Agreement pursuant to §11 hereof, the Agent releases or
discharges any guaranties of the Senior Debt given by guarantors which have also
guarantied the Subordinated Debt and Trustee Claims or any security interests
in, or mortgages or liens upon, any collateral securing the Senior Debt and also
securing the Subordinated Debt and Trustee Claims, such guarantors or (as the
case may be) such collateral shall thereupon be deemed to have been released
from all such guaranties or security interests, mortgages or liens in favor of
the Collateral Agent and the Subordinating Creditors. The Collateral Agent, for
and on behalf of itself and each Holder, and each other Subordinating Creditor
each agrees that, concurrently with the release of any lien of the Agent, the
Collateral Agent or such other Subordinating Creditor will execute, deliver and
file any and all such termination statements, mortgage

 

-12-



--------------------------------------------------------------------------------

discharges, lien releases and other agreements and instruments as the Agent
reasonably deems necessary or appropriate in order to give effect to the
preceding sentence. The Trustee and the Collateral Agent, in each case for and
on behalf of itself and each Holder, and each other Subordinating Creditor
hereby irrevocably appoints the Agent, and its successors and assigns, and their
respective officers, with full power of substitution, its true and lawful
attorney(s) of the Collateral Agent and each Subordinating Creditor for the
purpose of effecting any such executions, deliveries and filings if and to the
extent the Collateral Agent or such Subordinating Creditor shall have failed to
perform such obligations pursuant to the foregoing provisions of this §7.4
within ten (10) days after receiving a written request therefor.

 

8. Lenders’ Freedom of Dealing. The Collateral Agent and each Subordinating
Creditor agrees, with respect to the Senior Debt and any and all collateral
therefor or guaranties thereof, that the Companies and the Lenders may agree to
increase the amount of the Senior Debt or otherwise modify the terms of any of
the Senior Debt, and the Lenders may grant extensions of the time of payment or
performance to and make compromises, including releases of collateral or
guaranties, and settlements with the Companies and all other persons, in each
case without the consent of the Collateral Agent, any Subordinating Creditor or
the Companies and without affecting the agreements of the Collateral Agent or
the Subordinating Creditors or the Borrower contained in this Agreement;
provided, however, that nothing contained in this §8 shall constitute a waiver
of the right of the Borrower itself to agree or consent to a settlement or
compromise of a claim which the Agent or any Lender may have against the
Borrower.

 

9. Modification or Sale of the Subordinated Debt. Neither the Collateral Agent
nor any Subordinating Creditor will, at any time while this Agreement is in
effect, modify any of the terms of any of the Subordinated Debt or any of the
Subordinated Documents with respect to the Subordinated Debt; nor will any
Subordinating Creditor sell, transfer, pledge, assign, hypothecate or otherwise
dispose of any or all of the Subordinated Debt or Trustee Claims to any person
other than a person who agrees in a writing, reasonably satisfactory in form and
substance to the Agent, to become a party hereto and to succeed to the rights
and to bound by all of the obligations of such Subordinating Creditor hereunder.
In the case of any such disposition by a Subordinating Creditor, such
Subordinating Creditor will notify the Agent at least 10 days prior to the date
of any of such intended disposition.

 

10. Borrower’s Obligations Absolute. Nothing contained in this Agreement shall
impair, as among the Borrower, the Collateral Agent and the Subordinating
Creditors, the obligation of the Borrower to pay to the Trustee or the
Collateral Agent, in each case for and on behalf of itself and the Holders, and
SAC, as applicable, for and on behalf of the Buyers, all amounts payable in
respect of the Subordinated Debt, including Trustee Claims, as and when the same
shall become due and payable in accordance with the terms thereof, or prevent
the Collateral Agent and the Subordinating Creditors (except as expressly
otherwise provided in §3, §4, §5, §6 or §7) from exercising all rights, powers

 

-13-



--------------------------------------------------------------------------------

and remedies otherwise permitted by Subordinated Documents and by applicable law
upon a default in the payment of the Subordinated Debt, including Trustee
Claims, or under any Subordinated Document, all, however, subject to the rights
of the Agent and the Lenders as set forth in this Agreement.

 

11. Termination of Subordination. This Agreement shall continue in full force
and effect, and the obligations and agreements of the Collateral Agent and the
Subordinating Creditors and the Borrower hereunder shall continue to be fully
operative, until all of the Senior Debt shall have been paid in full in cash. To
the extent that any Company or any guarantor of or provider of collateral for
the Senior Debt makes any payment on the Senior Debt that is subsequently
invalidated, declared to be fraudulent or preferential or set aside or is
required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Debt that had been previously satisfied by such Voided Payment shall be revived
and continue in full force and effect as if such Voided Payment had never been
made. In the event that a Voided Payment is recovered from the Agent or any
Lender, an Event of Default shall be deemed to have existed and to be continuing
under the Credit Agreement from the date of the Agent’s or such Lender’s initial
receipt of such Voided Payment until the full amount of such Voided Payment is
restored to the Agent or such Lender. During any continuance of any such Event
of Default, this Agreement shall be in full force and effect with respect to the
Subordinated Debt and Trustee Claims. To the extent that (i) the Collateral
Agent or any Subordinating Creditor has received any payments with respect to
the Subordinated Debt or Trustee Claims subsequent to the date of the Agent’s or
any Lender’s initial receipt of such Voided Payment and such payments have not
been invalidated, declared to be fraudulent or preferential or set aside or are
required to be repaid to a trustee, receiver, or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, and (ii)
such payments would have been required to have been turned over to the Agent
pursuant to this Agreement, the Collateral Agent or such Subordinating Creditor
(in the case of the Trustee or the Collateral Agent, to the extent such funds
have not been turned over to the Holders) shall be obligated and hereby agrees
that any such payment so made or received shall be deemed to have been received
in trust for the benefit of the Agent or such Lender, and the Collateral Agent
and each Subordinating Creditor (in the case of the Trustee or the Collateral
Agent, to the extent such funds have not been turned over to the Holders) hereby
agrees to pay to the Agent for the benefit of the Agent or (as the case may be)
such Lender, upon demand, the full amount of such payment so received by the
Collateral Agent or such Subordinating Creditor, as applicable, during such
period of time to the extent necessary fully to restore to the Agent or such
Lender the amount of such Voided Payment. Upon the payment in full in cash of
all of the Senior Debt, this Agreement will automatically terminate without any
additional action by any party hereto.

 

12. Notices. All notices and other communications which are required and may be
given pursuant to the terms of this Agreement shall be in writing and shall be

 

-14-



--------------------------------------------------------------------------------

sufficient and effective in all respects if given in writing or telecopied,
delivered or mailed by registered or certified mail, postage prepaid, as
follows:

 

If to the Agent:   

S.A.C. Capital Associates, LLC,

c/o S.A.C. Capital Advisors, LLC

72 Cummings Point Road

Stamford, Connecticut 06902

Attention: General Counsel

Facsimile: (203) 890-2393

With a copy to:   

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Nancy Finkelstein, Esq.

Facsimile: (212) 593-5955

If to the Trustee and/or

Collateral Agent

     or any Holder:   

The Bank of New York

101 Barclay Street, Floor 8W

New York, New York 10286

Attention: Corporate Trust Administration -

Corporate Finance Unit

Facsimile: (212) 815-5707

If to the Borrower:   

The Wet Seal, Inc.

26972 Burbank Street

Foothill Ranch, California 92610

Attention: Chief Financial Officer

Facsimile: (858) 206-4977

With a copy to:   

Akin, Gump, Strauss, Hauer & Feld, LLP

590 Madison Avenue

New York, NY 10022-2524

Attention: Alan Siegel, Esq.

Facsimile: (212) 872-1002

 

or such other address or addresses as any party hereto shall have designated by
written notice to the other parties hereto. Notices shall be deemed given and
effective upon the earlier to occur of (i) the third day following deposit
thereof in the U.S. mail or (ii) receipt by the party to whom such notice is
directed; provided, however, in respect of the Trustee and the Collateral Agent,
notices shall be deemed given and effective when received by the Trustee or
Collateral Agent at its respective address set forth above. For purposes of
delivery of notices to the Holders, such notices shall be delivered to the
Trustee (which notice shall include a direction to the Trustee to deliver such
notice to the Initial Depository or to the Depository (as each such term is
defined in the Indenture), as

 

-15-



--------------------------------------------------------------------------------

applicable) and the Trustee shall deliver a copy thereof to the Initial
Depository or to the Depository (as each such term is defined in the Indenture),
pursuant to and in accordance with such direction and this Agreement.

 

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

14. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH OF
THE PARTIES HERETO HEREBY WAIVES ANY RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY BANK WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

15. Contractual Representative for Purposes of Perfection. Each Subordinating
Creditor and the Collateral Agent hereby appoints the Agent as such Person’s
contractual representative solely for purposes of perfecting such Person’s Liens
on any of the Collateral in the possession or under the “control” (as such term
is defined in the Uniform Commercial Code) of the Agent, and the Agent hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral as the contractual representative of the Collateral Agent, for and on
behalf of itself and the Holders, and each other Subordinating Creditor for such
purposes; provided, that, the Agent shall not have any duty or liability to
protect or preserve any rights pertaining to any of the Collateral and, except
for gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction, each Subordinating
Creditor and the Collateral Agent hereby waives and releases the Agent and each
of the other Lenders from, and each Subordinating Creditor (other than the
Trustee and the Collateral Agent) hereby indemnifies and agrees to hold harmless
the Agent and each of the other Lenders against, all claims and liabilities
arising as a result of or in connection with the Agent’s role as contractual
representative agent with respect to the Collateral. At the expense of the
Borrower, promptly upon the full and final payment in cash of the Senior Debt,
the Agent shall deliver the remainder of the Collateral, if any, in its
possession to the Collateral Agent and, to the extent practicable, transfer
control of the remainder of the Collateral, if any, under its control to the
Collateral Agent, in each case,

 

-16-



--------------------------------------------------------------------------------

except as may otherwise be required by applicable law or court order (it being
understood that prior to the payment in full in cash of the Senior Debt, the
provisions of this Agreement shall apply to all such documents and each other
document relating to all or any part of the Collateral, including, without
limitation, the provisions restricting any Subordinating Creditor and the
Collateral Agent from taking action to enforce rights in and to the Collateral
pursuant to such documents).

 

16. Trustee and Collateral Agent.

 

  (a) Notwithstanding anything herein to the contrary, it is hereby expressly
agreed and acknowledged that the subordination and other agreements and
obligations of the Trustee and Collateral Agent herein are made solely in its
capacity as Trustee and Collateral Agent, respectively (and not in its
individual capacity). Neither the Trustee nor the Collateral Agent shall have
any duties, obligations or responsibilities to the Agent or any other Person
under this Agreement except as expressly set forth herein. Nothing in this
Agreement shall be construed to operate as a waiver by the Trustee or the
Collateral Agent of the benefit of any exculpatory provisions, presumptions,
indemnities, protections, benefits, immunities or reliance rights contained in
the Indenture, all of which are incorporated herein by reference mutatis
mutandis.

 

  (b) Each of the Trustee and the Collateral Agent may conclusively rely upon
any document believed by it to be genuine and to have been signed or presented
by the proper Person. The Trustee and the Collateral Agent need not investigate
any fact or matter stated in any such document.

 

  (c) In no event shall the Trustee or the Collateral Agent be liable for any
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including, but not limited to, lost profit) even if the Trustee or
the Collateral Agent, respectively, had been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

  (d) Each of the Trustee and the Collateral Agent shall not be responsible or
liable for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including without limitation: acts of Got,
earthquakes, fire, floods, wars, civil or military disturbances, sabotage,
epidemics, riots, terrorist acts, interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications service, accidents,
labor disputes, and acts of civil or military authority or governmental actions.

 

17. Appointments of Co-Trustees, etc. The Trustee hereby covenants and agrees
that prior to appointment of any co-trustee as provided in Section 6.15 under
the Indenture, the Trustee shall cause such co-trustee to be bound by the
provisions of this

 

-17-



--------------------------------------------------------------------------------

Agreement as if such co-trustee were the “Trustee” hereunder and to execute and
deliver an accession to this Agreement evidencing such co-trustee’s agreement
therewith in form and substance reasonably satisfactory to the Agent.

 

18. Miscellaneous. This Agreement may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against which
enforcement is sought. The Agent, acting upon the instructions of the requisite
Lenders, may, in their sole and absolute discretion, waive any provisions of
this Agreement benefiting the Agent and the Lenders; provided, however, that
such waiver shall be effective only if in writing and signed by the Agent and
shall be limited to the specific provision or provisions expressly so waived.
This Agreement shall be binding upon the successors and assigns of each
Subordinating Creditor, the Collateral Agent and the Borrower and shall inure to
the benefit of the Agent and the Lenders, the Agent’s and the Lenders’
respective successors and assigns, any lender or lenders refunding or
refinancing any of the Senior Debt and their respective successors and assigns,
but shall not otherwise create any rights or benefits for any third party. In
the event that any lender or lenders refund or refinance any of the Senior Debt,
the terms “Credit Agreement”, “Loan Documents”, “Event of Default” and the like
shall refer mutatis mutandis to the agreements and instruments in favor of such
lender or lenders and to the related definitions contained therein.

 

19. Intercreditor Arrangements; No Action. Notwithstanding any of the provisions
herein, (a) the Agent shall take no action hereunder unless the Senior Debt (as
such term is defined in the Working Capital Subordination Agreement) shall have
been paid in full (subject to Section 11 of the Working Capital Subordination
Agreement); (b) any notices, certifications, instructions, claims or directions
from the Agent to the Trustee, the Collateral Agent or any other Subordinating
Creditor, delivered pursuant hereto, shall not be effective unless accompanied
by written notification from the Agent, certifying that the Agent is entitled,
pursuant to clause (a) of this Section 19, to take the actions contemplated in
such notice, instruction, claim or direction; (c) in the event of any
conflicting certifications, notices, instructions, claims or directions, the
Trustee, the Collateral Agent and the other Subordinating Creditors shall follow
the Working Capital Agent’s certifications, notices, instructions, claims or
directions; (d) the Trustee, the Collateral Agent and the other Subordinating
Creditors shall have no liability hereunder from following the certifications,
notices, instructions, claims and directions of the Working Capital Agent or
from performing any of their obligations or duties under the Working Capital
Subordination Agreement; (e) the Trustee, the Collateral Agent and the other
Subordination Creditors shall have no obligation to perform, and no liability
for their failure to perform, any of their obligations under Sections 4, 5, 6.1,
6.4 and 11 of this Agreement, and Section 7.4 of this Agreement shall not become
effective, until the Working Capital Subordination Agreement has been terminated
and (f) for purposes of this Agreement, the Working Capital Subordination
Agreement shall be deemed terminated when payment has been made in accordance
with the first sentence of Section 11 of the Working Capital Subordination
Agreement; provided, however, that if at any

 

-18-



--------------------------------------------------------------------------------

time thereafter the Working Capital Agent notifies the Trustee and the
Collateral Agent that there has been a Voided Payment as defined therein and an
accompanying “revival” of Senior Debt, then the Trustee and the Collateral Agent
shall from the date of receipt of such notice take notices, certifications,
instructions, claims or directions from the Working Capital Agent only until
such Voided Payment has been paid in full and the Working Capital Agent has so
acknowledged in writing to the Trustee and the Collateral Agent (which it hereby
agrees to do). Upon receiving any notice pursuant to the above proviso (which
such notice shall include a direction to the Trustee to deliver such notice to
the Initial Depositary or to the Depositary (as each such term is defined in the
Indenture), as applicable), the Trustee shall deliver a copy thereof to the
Initial Depositary or to the Depositary (as each such term is defined in the
Indenture), pursuant to and in accordance with the terms of the Indenture.

 

Nothing in this Section 19 shall limit any rights of the Working Capital Agent
under the Working Capital Intercreditor Agreement. This Section 19 shall not be
waived, amended, supplemented or otherwise modified without the written consent
of the Working Capital Agent, the Trustee, the Collateral Agent and the other
Subordinating Creditors.

 

20. Payment of Trustee Priority Claims. Notwithstanding anything herein to the
contrary, upon payment in full of the Trustee Priority Claims, any rights
granted hereunder to the Trustee with respect to such Trustee Priority Claims
shall be terminated and shall have no further force and effect (without limiting
in any way the effectiveness of any other provision hereof).

 

[Remainder of page intentionally left blank]

 

-19-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

S.A.C. CAPITAL ASSOCIATES, LLC

By: S.A.C. Capital Advisors, LLC

By:  

/s/ Peter Nussbaum

   

Name: Peter Nussbaum

   

Title:   General Counsel

 



--------------------------------------------------------------------------------

 

THE WET SEAL, INC., as Borrower

By:  

/s/ Douglas C. Felderman

   

Douglas C. Felderman

   

EVP-CFO

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF California

   )      ) ss.

COUNTY OF Orange

   )

 

On this 10th day of January, 2005, before me, the undersigned notary public,
personally appeared Douglas C. Felderman, proved to me through satisfactory
evidence of identification, which were drivers license, to be the person whose
name is signed on the preceding or attached document, and acknowledged to me
that (he)(she) signed it voluntarily for its stated purpose (as EVP + CFO for
The Wet Seal, Inc., a Delaware Corporation).

 

/s/ Courtney L. Wilkin

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

Courtney L. Wilkin

Commission # 1420715

Notary Public - California

Orange County

My Comm. Expires May 27, 2007

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Trustee for each of the Holders

By:

 

/s/ Stacey B. Poindexter

--------------------------------------------------------------------------------

Name:

 

Stacey B. Poindexter

Title:

 

Assistant Vice President

THE BANK OF NEW YORK, as Collateral Agent for each of the Holders

By:

 

/s/ Stacey B. Poindexter

--------------------------------------------------------------------------------

Name:

 

Stacey B. Poindexter

Title:

 

Assistant Vice President



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF New York

   )      ) ss.

COUNTY OF New York

   )

 

On this 12th day of January, 2005, before me, the undersigned notary public,
personally appeared Stacey B. Poindexter, proved to me through satisfactory
evidence of identification, which were New York State Driver’s License, to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose
(as an Assistant Vice President for The Bank of New York, a New York banking
Corporation).

 

/s/ Lucille Mercurio

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

Lucille Mercurio

Notary Public, State of New York

No. 03-4654994

Qualified in Bronx County

Certificate filed in New York County

Commission Expires December 31, 2005



--------------------------------------------------------------------------------

 

The Buyers: S.A.C. CAPITAL ASSOCIATES, LLC

By:

 

S.A.C. Capital Advisors, LLC

By:

 

/s/ Peter Nussbaum

--------------------------------------------------------------------------------

Name:

 

Peter Nussbaum

Title:

 

General Counsel

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF CT

   )      ) ss.

COUNTY OF Fairfield

   )

 

On this 11th day of January, 2005, before me, the undersigned notary public,
personally appeared Peter Nussbaum, proved to me through satisfactory evidence
of identification, which were Drivers License, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that
(he)(she) signed it voluntarily for its stated purpose (as authorized signatory
for S.A.C. Capital Associates, LLC, a Anguillan LLC).

 

/s/ Jane A. Corcoran

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires: 5-31-07

Jane A. Corcoran

Notary Public

My Commission Expires May 31, 2007



--------------------------------------------------------------------------------

 

GMM CAPITAL, LLC

By:

 

/s/ Dabah Isaac

--------------------------------------------------------------------------------

Name:

 

Dabah Isaac

Title:

   

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF New York

   )      ) ss.

COUNTY OF Nassau

   )

 

On this 12th day of January, 2005, before me, the undersigned notary public,
personally appeared Dabah Isaac, proved to me through satisfactory evidence of
identification, which were Driver Lisc., to be the person whose name is signed
on the preceding or attached document, and acknowledged to me that (he)(she)
signed it voluntarily for its stated purpose (as                      for
                    , a                     ).

 

/s/ Dhansinghani Prakashk

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

Dhansinghani Prakashk

Notary Public, State of New York

No. 01DH6059993

Qualified in Nassau County

Commission EXP June 11, 2007



--------------------------------------------------------------------------------

 

GOLDFARB CAPITAL PARTNERS LLC

By:

 

/s/ Morris Goldfarb

--------------------------------------------------------------------------------

Name:

 

Morris Goldfarb

Title:

 

Mbr

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF New York

   )      ) ss.

COUNTY OF New York

   )

 

On this 10th day of January, 2005, before me, the undersigned notary public,
personally appeared Morris Goldfarb, proved to me through satisfactory evidence
of identification, which were Drivers License, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that
(he)(she) signed it voluntarily for its stated purpose (as member for Goldfarb
Capital Partners, a Delaware LLC).

 

/s/ Thomas D. Patti

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

Thomas D. Patti

Notary Public, State of New York

No. 31-8296075

Qualified in New York County

Commission Expires January 31, 2007



--------------------------------------------------------------------------------

 

/s/ Charles Phillips

--------------------------------------------------------------------------------

Mr. Charles Phillips

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF New York

   )      ) ss.

COUNTY OF New York

   )

 

On this 10th day of January, 2005, before me, the undersigned notary public,
personally appeared Charles Phillips, proved to me through satisfactory evidence
of identification, which were                     , to be the person whose name
is signed on the preceding or attached document, and acknowledged to me that
(he)(she) signed it voluntarily for its stated purpose (as                     
for                     , a                     ).

 

/s/ Patricia A. Botti

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires: July 15, 2007

Patricia A. Botti

Notary Public, State of New York

No. 31-01BQ4984082

Qualified in New York County

Commission Expires July 15, 2007



--------------------------------------------------------------------------------

 

/s/ Eli Wachtel

--------------------------------------------------------------------------------

Mr. Eli Wachtel

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF New York

   )      ) ss.

COUNTY OF New York

   )

 

On this 10th day of Jan., 2005, before me, the undersigned notary public,
personally appeared Eli Wachtel, proved to me through satisfactory evidence of
identification, which were Driver’s License, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that
(he)(she) signed it voluntarily for its stated purpose (as                     
for                     , a                     ).

 

/s/ Pamela Rosborough

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

Pamela Rosborough

Notary Public, State of New York

No. 01R06007544

Qualified in West County

Certificate Filed in N.Y. County

Commission Expires 5/26/2006



--------------------------------------------------------------------------------

 

WLSS CAPITAL PARTNERS, LLC

By:

 

/s/ Wayne Miller

--------------------------------------------------------------------------------

Name:

 

Wayne Miller

Title:

   

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF New York

   )      ) ss.

COUNTY OF New York

   )

 

On this          day of                     , 2005, before me, the undersigned
notary public, personally appeared Wayne Miller, proved to me through
satisfactory evidence of identification, which were Driver’s License State NY,
to be the person whose name is signed on the preceding or attached document, and
acknowledged to me that (he)(she) signed it voluntarily for its stated purpose
(as                      for WLSS Capital Partners LLC, a Delaware Corp.).

 

/s/ Jeffrey Goldfarb

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

Jeffrey Goldfarb

Notary Public, State of New York

No. 02G06096186

Qualified in New York County

Commission Expires July 28, 2008



--------------------------------------------------------------------------------

 

SMITHFIELD FIDUCIARY, LLC

By:

 

/s/ Adam J. Chill

--------------------------------------------------------------------------------

Name:

 

Adam J. Chill

Title:

 

Authorized Signatory



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF New York

   )      ) ss.

COUNTY OF New York

   )

 

On this 12th day of January, 2005, before me, the undersigned notary public,
personally appeared Adam J. Chill, proved to me through satisfactory evidence of
identification, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose.

 

/s/ Zainub Rana

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

Zainub Rana

Notary Public - State of New York

No. 01RA6054878

Qualified in Queens County

My Commission Expires July 15, 2007



--------------------------------------------------------------------------------

D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P.

By:

 

D.B. ZWIRN PARTNERS LLC,
its general partner

By:

 

/s/ Daniel B. Zwirn

--------------------------------------------------------------------------------

Name:

 

Daniel B. Zwirn

Title:

 

Managing Member

D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, LTD.

By:

 

D.B. ZWIRN & CO., L.P.,
its trading Manager

By:

 

/s/ Daniel B. Zwirn

--------------------------------------------------------------------------------

Name:

 

Daniel B. Zwirn

Title:

 

Managing Member

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF NY

   )      ) ss.

COUNTY OF NY

   )

 

On this 11th day of January, 2005, before me, the undersigned notary public,
personally appeared Daniel Zwirn, proved to me through satisfactory evidence of
identification, which were passport, to be the person whose name is signed on
the preceding or attached document, and acknowledged to me that (he)(she) signed
it voluntarily for its stated purpose (as Authorized Person for The D.B. Zwirn
Funds, a                     ).

 

/s/ Michele R. Pirozzi

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

MICHELE R. PIROZZI

NOTARY PUBLIC, STATE OF NEW YORK

No. 01P16112028

QUALIFIED IN QUEENS COUNTY

MY COMMISSION EXPIRES JUNE 28, 2008



--------------------------------------------------------------------------------

 

RIVERVIEW GROUP, LLC

By:

 

/s/ Terry Feeney

--------------------------------------------------------------------------------

Name:

 

Terry Feeney

Title:

 

COO

 



--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF New York

   )      ) ss.

COUNTY OF New York

   )

 

On this 10th day of January, 2005, before me, the undersigned notary public,
personally appeared Terry Feeney, proved to me through satisfactory evidence of
identification, to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that (he)(she) signed it voluntarily
for its stated purpose (as COO for Riverview Group, LLC, a Delaware LLC).

 

/s/ Steven C. Weidman

--------------------------------------------------------------------------------

(official signature and seal of notary)

My commission expires:

STEVEN C. WEIDMAN

Notary Public, State of New York

No. 01WE4979574

Qualified in Rockland County

Certificate Filed in New York County

Commission Expires April 1, 2007



--------------------------------------------------------------------------------

 

CONSENTED AND AGREED WITH RESPECT TO SECTION 19 ONLY: FLEET RETAIL GROUP, INC.,
as
Working Capital Agent By:  

/s/ Daniel Platt

   

Name:

 

Daniel Platt

   

Title:

 

Director

 